                                            Case 3:20-cv-03418-SI Document 3 Filed 07/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EDWARD V. RAY,                                     Case No. 20-cv-03418-SI
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.
                                                                                            Re: Dkt. No. 1
                                  10     WILLIAM JOE SULLIVAN,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Edward V. Ray, a prisoner currently incarcerated at the California Correctional Institution

                                  15   in Tehachapi, California, has filed a pro se petition for writ of habeas corpus pursuant to 28 U.S.C.

                                  16   § 2254 to challenge a time-credit calculation decision. His petition is now before the court for

                                  17   review pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in the

                                  18   United States District Courts.

                                  19

                                  20                                            BACKGROUND

                                  21          Ray is currently serving a term of 38 years and 4 months in prison. Docket No. 1 at 1. The

                                  22   petition in this action does not challenge that conviction or sentence, and instead challenges a time-

                                  23   credit calculation decision.

                                  24          In 2017, Ray filed a petition for writ of habeas corpus to challenge a prison disciplinary

                                  25   proceeding in which he was found guilty and lost 130 days of time credits. This court granted relief

                                  26   on a due process claim in the petition and ordered that “[t]he May 9, 2014 prison disciplinary

                                  27   decision, and resulting loss of time credits, shall be vacated.” Docket No. 18 at 10 in Ray v. Kernan,

                                  28   No. 17-cv-2634 SI.
                                            Case 3:20-cv-03418-SI Document 3 Filed 07/17/20 Page 2 of 3




                                   1          In the present action, Ray is attempting to get those lost time credits restored, arguing that

                                   2   prison officials have miscalculated the time credits to which he is entitled. He alleges that prison

                                   3   officials have defied this court’s order in Case No. 17-cv-2634 SI because they have only restored

                                   4   105 of the 130 days of the time credits. In his view, he has an enforceable due process right to have

                                   5   130 days of time credits restored.

                                   6

                                   7                                              DISCUSSION

                                   8         This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                   9   pursuant to the judgment of a State court only on the ground that he is in custody in violation of the

                                  10   Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A district court

                                  11   considering an application for a writ of habeas corpus shall “award the writ or issue an order

                                  12   directing the respondent to show cause why the writ should not be granted, unless it appears from
Northern District of California
 United States District Court




                                  13   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  14   Summary dismissal is appropriate only where the allegations in the petition are vague or conclusory,

                                  15   palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491

                                  16   (9th Cir. 1990).

                                  17         Liberally construed, the allegations in the petition that Ray has a federally enforceable right

                                  18   to have his sentence calculated properly – and that includes a restoration of all the time credits that

                                  19   were forfeited – do not appear to be patently frivolous. A response to the petition is warranted.

                                  20          The court notes that Ray misstates the order in Case No. 17-cv-2634 by repeatedly urging

                                  21   that the court ordered that 130 days of time credits be restored. See, e.g., Docket No. 1 at 5, 7, 8.

                                  22   The court did not specify the exact number of days to be restored and instead stated that “ the

                                  23   disciplinary decision, and the and resulting loss of time credits, shall be vacated.” Docket No. 18 at

                                  24   10 in Ray v. Kernan, No. 17-cv-2634 SI. Because of the complexities of time credit calculations –

                                  25   e.g., prisoners may serve their time at an 80% rate or may have lost credits restored – the court did

                                  26   not specify that 130 days be restored even though that was the forfeited amount stated in the

                                  27   disciplinary decision. The intention of the order in the 2017 case was to restore Ray to the position
                                       he had been in had a due process violation not occurred rather than to give him some sort of bonus
                                  28
                                                                                         2
                                             Case 3:20-cv-03418-SI Document 3 Filed 07/17/20 Page 3 of 3




                                   1   days of time credits.

                                   2

                                   3                                              CONCLUSION

                                   4         For the foregoing reasons,

                                   5         1.       The petition warrants a response.

                                   6         2.       The clerk shall electronically serve a copy of this order upon the respondent and the

                                   7   respondent’s attorney, the Attorney General of the State of California, at the following email

                                   8   address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits thereto are available via the

                                   9   Electronic Case Filing (ECF) system for the Northern District of California. The clerk also shall

                                  10   serve by mail a copy of this order on the petitioner.

                                  11         3.       Respondent must file and serve upon petitioner, on or before October 9, 2020, an

                                  12   answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing
Northern District of California
 United States District Court




                                  13   cause why a writ of habeas corpus should not be issued. Respondent must file with the answer a

                                  14   copy of all portions of the disciplinary hearing record that are relevant to a determination of the

                                  15   issues presented by the petition.

                                  16         4.       If petitioner wishes to respond to the answer, he must do so by filing a traverse with

                                  17   the court and serving it on respondent on or before November 20, 2020.

                                  18         5.       Petitioner is responsible for prosecuting this case. He must keep the court informed

                                  19   of any change of address and must comply with the court's orders in a timely fashion. Failure to do

                                  20   so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                  21   Procedure 41(b).

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 17, 2020

                                  24                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
                                                                                          3
